Citation Nr: 1620256	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

What evaluation is warranted for migraine headaches from December 8, 2012?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In August 2014, the Board assigned a 30 percent rating for migraine headaches from August 5, 2008 to December 7, 2012, and remanded the question what evaluation was warranted since December 8, 2012.

The Veteran testified at a videoconference hearing in November 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Since December 8, 2012, the Veteran's migraine headache disorder has been manifested by characteristic prostrating attacks occurring on average twice or more a month over last several months, but not by severe economic inadaptability.


CONCLUSION OF LAW

From December 8, 2012, the criteria for a 50 percent rating for migraine headaches were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Diagnostic Code 8100 provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran is currently rated at 30 percent.

In December 2012, the Veteran wrote a letter stating that his neurologist suggested shots to treat his migraines, but since he preferred not to have the shots, he was prescribed Triptan, to be taken when he feels a headache coming on.  He reported taking 128 hours of sick leave from January to December 2012, which did not account for any headache symptoms he had on the weekend.  (The Board observes that if a person works 40 hours per week, he will have worked 2080 hours in a 52 week year.  128 hours is 6.2 percent of that total.)  The Veteran also noted that he believed the medications he was prescribed were having a painful effect on his body.

The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The Veteran underwent a VA examination in May 2015.  He reported that his headaches had become more frequent, occurring every 1.5 to two weeks, and lasting from 24 up to 48 hours.  He also reported that he did not want to take preventative medication.  Still, headaches reportedly interfered with the claimant's daily life, and he worried about a headache developing while he is away from home.  His symptoms were stated to include dizziness, blurry vision, and nausea but not vomiting.  The headaches were reportedly aggravated by light and sound.  They began in the temples, and manifested as pressure, stabbing, pounding, and throbbing, and then radiated to the forehead.  Pain allegedly could be as high as 10 on a ten-point scale.  The Veteran indicated that in the six months prior to the examination, he had called in twice per month for migraine headaches.  He also noted that the headaches were non-prostrating, and that he chooses to lie down, and had mobility during the headaches.  The VA examiner noted that the appellant had completed his Master's in Public Administration in 2014, and his headaches did not appear to interfere with his assignments.  The examiner also noted that the Veteran had stopped all medication two weeks prior to the examination.

Upon examination, the VA examiner opined that the Veteran's headaches do not show evidence of characteristic prostrating attacks.  The examiner noted that the Veteran did not take his medication consistently.  She also noted that the Veteran completed his Master's degree without interference from his migraine headaches, and his symptoms had not required any urgent care or emergency room visits.  The examiner noted that the Veteran used accrued leave  time when he missed work, so he had not gone without pay, been evicted from his residence, or incurred the loss of a vehicle, and he is still able to fly to visit his mother twice a year.  She noted that it did not appear that the migraine headaches placed a financial hardship on the Veteran, nor had they decreased his ability to focus and concentrate to complete his Master's degree.  The examiner concluded that, based on a review of the records, the Veteran's symptoms do not reflect a negative economic adaptability.

The Veteran's migraine symptoms merit a 30 percent rating during the period at issue but no higher.  The Veteran has migraines approximately every one to two weeks, which require him to stop working and lie down in a dark room.  Despite this, he is still able to work, and uses accrued leave when necessary.  He has not had to go without pay, or have any other significant economic impact due to his symptoms.  Additionally, he completed a graduate degree and there is no evidence that headaches caused significant difficulties for the appellant in competing that degree program.  Therefore, the Veteran's migraine disorder is not productive of severe economic inadaptability and does not warrant a 50 percent rating.

The Board has considered whether the Veteran's migraines warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  If any step in the analysis is not met referral is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008).  The first step requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has severe migraine symptoms once every 1.5 to two weeks, with pulsating pain and sensitivity to light and sound.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The regulations and caselaw expressly consider each of these symptoms, and as such, Diagnostic Code 8100 adequately contemplates all of the Veteran's symptoms.  As the first step of Thun has not been met referral for the assignment of extraschedular disability ratings is not warranted.

Finally, consideration of the appellant's entitlement to a total disability rating based on individual unemployability is not warranted because he does not contend, and the evidence does not show, that his migraine headaches render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches from August 8, 2012 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


